Judgment, Supreme Court, New York County, granting plaintiffs motion for summary judgment and directing distribution of escrow funds, is unanimously reversed, on the law, without costs; plaintiff’s motion for summary judgment pursuant to CPLR 3213 is denied; and the parties are directed to proceed by formal pleadings and plaintiff is directed to serve a complaint within 20 days after service of a copy of the order hereon with notice of entry. The escrow agreement is not an instrument for the payment of money only within the meaning of CPLR 3213. Therefore a motion for summary judgment in lieu of complaint under CPLR 3213 does not lie. This determination is without prejudice to any motion for summary judgment after formal pleadings have been served. Concur—Sullivan, J. P., Bloom, Markewich, Silverman and Ross, JJ.